Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 12/02/2019 in which the claims 1-11 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021, 07/14/2020, 03/03/2020, 12/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 
6. 	Claims 1, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Spies et al (DE 10 2005 049471 A1) (IDS provided 01/19/2021).
 	Regarding claim 1, Spies discloses an electromagnetic wave detection apparatus  (Fig. 1) comprising: a detector configured to detect electromagnetic waves (Fig. 1 & Para [0008] teaches of detector 106); a switching unit (figs. 1, 3a & Para[0007] teaches of a controllable mirror array with micromirrors 110) comprising a plurality of switching elements capable of switching between a first state of propagating incident electromagnetic waves towards the detector and a second state of propagating incident electromagnetic waves in a direction other than the detector (Figs. 1, 3a Para[0007] –[0009] teaches of a controllable mirror array with micromirrors 110 in a way that the angle of individual or specific micromirrors is set in such a way that desired section of the environment images on the mirror array via the receiving lens 111 is displayed the converging lens 109 is directed while the remainder is directed the absorber); and a controller (Fig. 1 control unit 114) capable of controlling switching of each switching element to the first state and the second state and configured to switch only a particular switching element among the plurality of switching elements to the first state (Fig. 3a & Para[0006] - [0007], [0016] & claim 1  teaches of micromirrors 3001-3100 and the selection process and light output hits the micromirror array from the direction of the receiving lens 111 the mirror 3033 is in the rest position and images associated image element onto converging lens while other mirrors 3013, 3023, 3043 and 3053 are deflected in this partial section and light guide incident there is passed to the absorber 125).  


 	Regarding claim 10, Spies discloses an electromagnetic wave detection system  (Fig. 1) comprising: a detector configured to detect electromagnetic waves (Fig. 1 & Para [0008] teaches of detector 106); a switching unit  (figs. 1, 3a & Para[0007] teaches of a controllable mirror array with micromirrors 110) comprising a plurality of switching elements capable of switching between a first state of propagating incident electromagnetic waves towards the detector and a second state of propagating incident electromagnetic waves in a direction other than the detector (Figs. 1, 3a Para[0007] –[0009] teaches of a controllable mirror array with micromirrors 110 in a way that the angle of individual or specific micromirrors is set in such a way that desired section of the environment images on the mirror array via the receiving lens 111 is displayed the converging lens 109 is directed while the remainder is directed the absorber); and a controller (Fig. 1 control unit 114)  capable of controlling switching of each switching element to the first state and the second state and configured to switch only a particular switching element among the plurality of switching elements to the first state (Fig. 3a & Para[0006] - [0007], [0016] & claim 1  teaches of micromirrors 3001-3100 and the selection process and light output hits the micromirror array from the direction of the receiving lens 111 the mirror 3033 is in the rest position and images associated image element onto converging lens while other mirrors 3013, 3023, 3043 and 3053 are deflected in this partial section and light guide incident there is passed to the absorber 125).  


 	Regarding claim 11, Spies a non-transitory computer-readable recording medium that stores (Fig. 1)  a program for an electromagnetic wave detection apparatus comprising a detector 4Docket No. 005000-K0045 I configured to detect electromagnetic waves (Fig. 1 & Para [0008] teaches of detector 106) and a switching unit  (figs. 1, 3a & Para[0007] teaches of a controllable mirror array with micromirrors 110) comprising a plurality of switching elements capable of switching between a first state of propagating incident electromagnetic waves towards the detector and a second state of propagating incident electromagnetic waves in a direction other than the detector (Figs. 1, 3a Para[0007] –[0009] teaches of a controllable mirror array with micromirrors 110 in a way that the angle of individual or specific micromirrors is set in such a way that desired section of the environment images on the mirror array via the receiving lens 111 is displayed the converging lens 109 is directed while the remainder is directed the absorber), the program causing the electromagnetic wave detection apparatus to: switch only a particular switching element among the plurality of switching elements to the first state (Fig. 3a & Para[0006] - [0007], [0016] teaches of selection process and light output hits the micromirror array from the direction of the receiving lens 111 the mirror 3033 is in the rest position).  


Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10. 	Claims 2- 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Spies et al (DE 10 2005 049471 A1) (IDS provided 01/19/2021) in view of Royo Royo et al. (US 2014/0049783 A1) (Corresponding to JP 2014-512525, IDS provided 12/02/2019).

 	Regarding claim 2, Spies discloses the electromagnetic wave detection apparatus of claim 1, Spies does not explicitly disclose wherein the particular switching element is a switching element, among the plurality of switching elements, on which reflected waves of electromagnetic waves irradiated from an irradiator on an object are incident. However Royo Royo discloses wherein the particular switching element is a switching element, among the plurality of switching elements, on which reflected waves of electromagnetic waves irradiated from an irradiator on an object are incident (para[0070]- [0072], teaches pixelated light switch array, which, in this case, is a DMD which comprises a plurality of `pixels` defined by a plurality of electronically controlled micromirrors which are suitable for receiving the reflected portions of light beams on their surface and deflect a receiving light beam by rotating certain degrees, Para[0104] teaches of corresponding to each portion of light beam reflected by each micromirror of the DMD).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of distance image sensor that uses the transit time of electromagnetic pulses for distance measurement of Spies with a pixelated light switch array in which each switch is adapted to receive a portion of light beam and directed to the array of light sensors of Royo Royo in order system in which  interference with the portion of light beam is directed towards the light sensors by another switch of the digital micromirror device (DMD) can be avoided. The frame rate of DMD device can be improved.

 	Regarding claim 3, Royo Royo further discloses the electromagnetic wave detection apparatus, further comprising the irradiator (Fig. 1 & Para[0068], [0086]- [0088] teaches of transmitting, by means of the laser transmitter 22, a pulsed laser signal to the surface to be scanned).  Motivation to combine as indicated in  claim 2.

 	Regarding claim 4, Spies further discloses the electromagnetic wave detection apparatus, wherein the controller is configured to determine the particular switching element based on an emission direction of electromagnetic waves emitted by the irradiator (Figs. 1, 2a & Para[0014]- [0015] teaches of the laser line 101 is imaged onto the surroundings via the mirror 102).  

 	Regarding claim 5, Spies further discloses the electromagnetic wave detection apparatus, wherein the emission direction is modified by a modifier (Figs. 1, 2a & Para[0014]- [0015] teaches of the laser line 101 is imaged onto the surroundings via the mirror 102).  

 	Regarding claim 6, Spies further discloses the electromagnetic wave detection apparatus, further 3Docket No. 005000-K00451 comprising the modifier (Figs. 1, 2a & Para[0014]- [0015] teaches of the laser line 101 is imaged onto the surroundings via the mirror 102).  

	Regarding claim 7, Spies discloses the electromagnetic wave detection apparatus of claim 1, Spies does not explicitly disclose the electromagnetic wave, wherein the particular switching element is a switching element, among the plurality of switching elements, on which electromagnetic waves from a particular range are incident. However Royo Royo discloses  the electromagnetic wave, wherein the particular switching element is a switching element, among the plurality of switching elements (Para[0104] teaches of corresponding to each portion of light beam reflected by each micromirror of the DMD), on which electromagnetic waves from a particular range are incident (para[0095] – [0096] & Figs. 2-3 teaches in step (102), the Laser transmits a pulsed signal of hundreds or thousands of picoseconds and a peak power of some kW, which is adapted and its range widened by the set lenses 23 disposed in front of the Laser's output, to reach a further area of the surface to be scanned. Laser may be a compact laser source that generates radiation of the eye safe wavelength region near 1.55 .mu.m). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of distance image sensor that uses the transit time of electromagnetic pulses for distance measurement of Spies with a pixelated light switch array in which each switch is adapted to receive a portion of light beam and directed to the array of light sensors of Royo Royo in order system in which  interference with the portion of light beam is directed towards the light sensors by another switch of the digital micromirror device (DMD) can be avoided. The frame rate of DMD device can be improved.

 	Regarding claim 9, Spies discloses the electromagnetic wave detection apparatus of claim 1, Spies further discloses wherein the detector is an image sensor (Para[0004]); Spies does not explicitly disclose and wherein the controller is capable of adjusting a switching time the switching elements to the first state during a photodetection period of one frame of the image sensor. However, Royo Royo discloses and wherein the controller is capable of adjusting a switching time the switching elements to the first state during a photodetection period of one frame of the image sensor (Para[0083] –[0086] & Figs. 2-3  teaches of pixelated light switch array (24), in which each switch is adapted to receive at least one portion of the light beam and direct it to the array of light sensors (26), the pixelated light switch array (24) comprising a higher number of switches than the number of light sensors comprised in the array of light sensors (26); and a computer controller (30) for controlling the switches of the pixelated light switch array (24) for sequentially redirecting portions of incoming light beams, in a higher number than the number of light sensors, from the switches to the light sensors, such that an spatial resolution increase is achieved for the array of light sensors (26), which receive a higher number of portions of light beams than the number of light sensors. Para[0080] –[0086] controller 30 performing overall control includes a TOF (Time of flight) calculator module 32, which determines the Time of Flight value of each portion of light beam that arrives to each micromirror of the DMD, by detecting it through one photodiode of the array of photodiodes 26 calculating the instant time when the laser pulse signal beam is transmitted and the arrival of the corresponding portion of the light beam which has been reflected on the surface, detecting the rise of one or several pulses of the received laser pulsed signal). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of distance image sensor that uses the transit time of electromagnetic pulses for distance measurement of Spies with a pixelated light switch array in which each switch is adapted to receive a portion of light beam and directed to the array of light sensors of Royo Royo in order system in which  interference with the portion of light beam is directed towards the light sensors by another switch of the digital micromirror device (DMD) can be avoided. The frame rate of DMD device can be improved.



11.  	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Spies et al (DE 10 2005 049471 A1) (IDS provided 01/19/2021) in view of Royo Royo et al. (US 2015/0378023 A1) (IDS provided 01/19/2021).

 	Regarding claim 8, Spies discloses the electromagnetic wave detection apparatus of claim 1, Spies does not explicitly disclose, wherein the particular switching element is a switching element, among the plurality of switching elements, other than a switching element on which only electromagnetic waves representing noise in a detection result of the detector are incident. However Royo Royo discloses wherein the particular switching element is a switching element, among the plurality of switching elements (fig. 1 & para[0105]- [0115]), other than a switching element on which only electromagnetic waves representing noise in a detection result of the detector are incident (Para[0166] teaches how the light which is reflected on other parts of the grid Qr outside the sub-grid SQr and which generally comes from the reflection of ambient light on the corresponding optically conjugated areas of the surface S, is redirected towards the absorber element A for the purpose of blocking same).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of distance image sensor that uses the transit time of electromagnetic pulses for distance measurement of Spies with a method of determining spatial distribution model (Qr) of light redirection elements, which receive the portions of reflected light and sequentially redirect the portions of reflected light towards light detectors of Royo Royo in order system which resides in which realized multitude of measures simultaneously allowing to measure a complete image through an only action of measurement time of flight (TOF) and ensures illumination of energy.

Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breed et al. (US 2008/0147253 A1). Fig. 24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        /